COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


WILLIAM SCOTT MOLLETTE
                                                                MEMORANDUM OPINION *
v.     Record No. 2963-08-3                                         PER CURIAM
                                                                    APRIL 28, 2009
ROANOKE COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                     FROM THE CIRCUIT COURT OF THE CITY OF SALEM
                                Robert P. Doherty, Jr., Judge

                 (Joseph F. Vannoy, on brief), for appellant. Appellant submitting
                 on brief.

                 (Ruth Ellen Kuhnel, Assistant County Attorney; Diana M. Perkinson,
                 Guardian ad litem for the minor children, on brief), for appellee.
                 Appellee and Guardian ad litem submitting on brief.


       William Scott Mollette (hereinafter “father”) appeals the termination of his residual

parental rights to his children, K.M. and D.M., pursuant to Code § 16.1-283(B), (C)(2), and

(E)(iii). Father asserts the evidence was insufficient to support the trial court’s decision.

       While father maintains he preserved this argument below in a motion to strike, the record on

appeal does not contain a transcript or written statement of facts. See Rule 5A:8(a) and (c). “It

is the duty of the parties to provide us with a record sufficiently complete to support their legal

arguments.” Artis v. Jones, 52 Va. App. 356, 364 n.1, 663 S.E.2d 521, 524 n.1 (2008). Upon

reviewing the record and the opening brief, we conclude that a transcript or written statement of

facts is indispensable to a determination of the question presented on appeal. See Anderson v.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Commonwealth, 13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner v.

Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986).

      Accordingly, we affirm the judgment of the trial court.

                                                                            Affirmed.




                                             -2-